DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 16-20 in the reply filed on 13 December 2021 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 December 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0 410 599 A2 (hereinafter “Summersgill”).Regarding claim 1 	Summersgill teaches a thermoformable assembly (film structure) 22 comprising at least a thermoformable body (functional film) 28, diaphragms (carrier layer) 24, (counter-force liner) 26, said thermoformable body (functional film) 28 being in between the diaphragms (carrier layer) 24, (counter-force liner) 26 in a predetermined receiving area, the diaphragms (carrier layer) 24, (counter-force liner) 26 being larger than the thermoformable body (functional film) 28, and the diaphragms (carrier layer) 24, (counter-force liner) 26 being fastened via a manifold 30 to each other, directly or indirectly, at least on a portion of a zone outside the receiving area on at least two opposite sides of the receiving area (Figure 1 and page 4, lines 39-48).Regarding claim 2 	In addition, Summersgill teaches the diaphragms 24, 26 are selected to be of different stiffness (abstract).  Summersgill teaches when the diaphragm remote from the shaping tool 20 (carrier layer 24) is stiffer than the diaphragm adjacent to the tool (counter-force liner 26), the occurrence of buckling in the shaped body is reduced (page 2, lines 33-44, and Figure 1), which corresponds to the counter-force liner being more flexible than the carrier layer.Regarding claims 4, 5, 17 and 1924, 26 and the thermoformable body 28 (page 2, lines 49-52), which corresponds to: a carrier-side sliding layer that is positioned in between the carrier layer 24 and said functional film 28, the carrier-side sliding layer being adapted to enable a positioning float of the functional film 28 with regard to the carrier layer 24; and a liner-side sliding layer adapted to enable a positioning float of the functional film 28 with regard to the counter-force liner 26, the liner-side sliding layer being positioned in between the counter force layer 26 and said functional film 28, either in contact with the counter-force liner 26 or in contact with a layer fastened to the counter-force liner 26.
Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Number 4,038,014 (hereinafter “Dusza”).Regarding claims 1 and 3 	Dusza teaches a mold for forming a lens blank (film structure) comprising at least a fabric (functional film) 30, a cushion (counter force liner) 28, a top rubber (carrier layer) 34, said fabric (functional film) 30 being in between the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 in a predetermined receiving area, the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 being larger than the fabric (functional film) 30 (Figure 6 and column 4, lines 6-10).  Dusza also teaches the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 are directly 34 against the fabric 30 and forces an intimate bond between the fabric 30 and cushion 28 (Figure 6 and column 4, lines 6-10), which provides additional evidence that the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 are directly fastened to each other.Regarding claim 8 	In addition, Dusza illustrates the cushion (counter force liner) 28 is adapted to be in contact with the top rubber (carrier layer) 34 for substantially each zone of the cushion (counter force liner) 28 which is not in contact with the fabric (functional film) 30 or which is not in the receiving area (Figure 6).Regarding claim 9 	In addition, Dusza teaches the mold for forming a lens blank (film structure) includes an opening 33 and passage 32 (gas venting system) through which air is evacuated (configured for enabling gas that is present in the vicinity 24 of the receiving area, in between the carrier layer 34 and the counter-force liner 28, to exhaust at least partially out of said vicinity) (Figures 4 and 6; and column 3 line 67 through column 4 line 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Summersgill as applied to claim 5 above.Regarding claim 6 	The limitations for claim 5 have been set forth above.  In addition, Summersgill teaches in some embodiments one or both diaphragms are adhered (adhesive layer provided) to the shaped body (page 3, lines 34-35).  Summersgill does not explicitly teach an adhesive layer between the thermoformable body (functional film) 28 and the loose ply of polymeric material (liner-side sliding layer) interposed between the diaphragm (counter-force liner) 26 and the thermoformable body (functional film) 28.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the interface between the loose ply of polymeric material (liner-side sliding layer) and the thermoformable body (functional film) 28 with an adhesive layer to improve the adhesive strength between the loose ply of polymeric material (liner-side sliding layer) and the thermoformable body (functional film) 28, thereby aiding in the prevention of delamination of the thermoformable assembly.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Summersgill as applied to claim 5 above, and further in view of Dusza.Regarding claim 7 	The limitations for claim 5 have been set forth above.  In addition, Summersgill teaches the method of the invention can be used to produce shaped articles having simple or compound curvature, where a simple or single curvature is the shape obtained when a planar member is bent about a linear axis, and a compound curvature is the shape obtained when a planar member is bent about at least two non-parallel 30, a cushion (counter force liner) 28, a top rubber (carrier layer) 34, said fabric (functional film) 30 being in between the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 in a predetermined receiving area, the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 being larger than the fabric (functional film) 30 (Figure 6 and column 4, lines 6-10).  Dusza teaches the lens blank 10 is formed on the fabric (functional film) 30, between the cushion (counter force liner) 28 and a top rubber (carrier layer) 34 (Figures 4 and 6), which results in a finished ophthalmic lens 10’ (Figure 3 and column 2, lines 49-58).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the film structure of Summersgill with the lens blank 10 of Dusza to enable the thermoformable assembly (film structure) 22 of Summersgill to be useful in forming an optical lens blank. 	The combination of Summersgill and Dusza does not explicitly teach the loose ply of polymeric material (liner-side sliding layer) is an optical grade material.  However, it would have been an obvious matter of design choice for a person having ordinary skill in the art to select the type of material for the ply of polymeric material based on its .
Claims 3, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Summersgill as applied to claims 1 or 2 above, and further in view of Dusza.Regarding claims 3 and 16	The limitations for claims 1 and 2 have been set forth above.  In addition, Summersgill teaches the diaphragms (carrier layer) 24, (counter-force liner) 26 are indirectly fastened to each other with a portion of the manifold 30 provided therebetween on a portion of the zone outside the receiving area (Figure 1, and page 4,lines 39-445).  Summersgill also teaches a vacuum is provided through the manifold 30 to evacuate the volume between diaphragms 24, 26 (page 4, lines 42-48). 	Summersgill does not explicitly teach the diaphragms (carrier layer) 24, (counter-force liner) 26 are fastened to each other with direct contact between the diaphragms (carrier layer) 24, (counter-force liner) 26.   	Dusza teaches a mold for forming a lens blank (film structure) under applied heat and a force created by a partial vacuum, where the mold for forming a lens blank comprises at least a fabric (functional film) 30, a cushion (counter force liner) 28, a top rubber (carrier layer) 34, said fabric (functional film) 30 being in between the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 in a predetermined receiving area, the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 being larger than the fabric (functional film) 30 (Figure 6 and column 4, lines 6-10).  Dusza also teaches the cushion (counter force liner) 28 and the top rubber (carrier 34 are directly attached to each other at least on a portion of a zone outside the receiving area on at least two opposite sides of the receiving area, where the area therebetween is sealed so that a vacuum pressure is applied which draws the top rubber 34 against the fabric 30 and forces an intimate bond between the fabric 30 and cushion 28 (Figure 6 and column 4, lines 6-10), which provides additional evidence that the cushion (counter force liner) 28 and the top rubber (carrier layer) 34 are directly fastened to each other.  Therefore, Dusza establishes a functional equivalence between direct and indirect connections between carrier layers during a vacuum process for use in forming a film having a surface curvature. It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the mold press of Summersgill, and substituting the peripheral manifold portions of Summersgill with the direct connection between carrier layers, as suggested by Dusza, motivated by the desire to form a conventional apparatus used for forming a film having a surface curvature by utilizing vacuum pressure with said apparatus, comprising a direct connection between the carrier layers known in the art as being functionally equivalent and predictably suitable for use in forming such a film having a surface curvature.  See MPEP § 2144.06(II).Regarding claims 18 and 20 	In addition, Summersgill teaches to facilitate a reduction in the displacement in the surface layers of the thermoformable body (functional film), loose plies of polymeric material (sliding layers) is preferably interposed between each of the diaphragms 24, 26 and the thermoformable body 28 (page 2, lines 49-52), which corresponds to: a carrier-24 and said functional film 28, the carrier-side sliding layer being adapted to enable a positioning float of the functional film 28 with regard to the carrier layer 24; and a liner-side sliding layer adapted to enable a positioning float of the functional film 28 with regard to the counter-force liner 26, the liner-side sliding layer being positioned in between the counter force layer 26 and said functional film 28, either in contact with the counter-force liner 26 or in contact with a layer fastened to the counter-force liner 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783